Citation Nr: 0624934	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for shortness of breath, weakness, 
drowsiness, heart failure, gastrointestinal problems, and a 
nervous condition, as a result of treatment received from a 
Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Cousin




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151.

The veteran appeared before the Board at a hearing at the 
Newark, New Jersey RO in March 2004.  A transcript was 
associated with the file.  Subsequently, the Veterans Law 
Judge that conducted that case retired from the Board.  The 
veteran was afforded a second hearing in June 2006 before the 
undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of this hearing has also been associated with the 
file.  

The Board remanded this case in February 2005.  It is 
returned for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the February 2005 Board remand of this case, the RO was 
instructed to obtain all VA treatment records from the East 
Orange, New Jersey VAMC from 1995 to the present.  The RO 
obtained records from February 2002 to November 2004.  The 
Board is certain that this is incomplete because the veteran 
has submitted a photocopy of a 1996 treatment note and the RO 
previously obtained records from March 2001 to February 2002.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The RO was also instructed to provide the veteran with a VA 
examination to determine the diagnosis and etiology of his 
claimed disorders.  This examination was to be done following 
the association of the veteran's records from the East Orange 
VAMC.  The veteran was sent for a July 2005 VA examination.  
Unfortunately, since the examiner had to rely on an 
incomplete claims folder, the examination must be redone.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the East Orange 
VA Medical Center furnish copies of all 
medical records pertaining to treatment 
from 1995 to the present.

2.  After obtaining the above VA treatment 
records, the RO should then schedule the 
veteran for an examination to determine 
the diagnosis and etiology of the 
veteran's claimed disorders. The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination. The examiner is 
requested to obtain from the veteran the 
identification of the disabilities he 
asserts resulted from the medications 
prescribed by the VA from 1995 to the 
present, to include shortness of breath, 
weakness, drowsiness, heart failure, 
gastrointestinal problems, nervousness.


Following the examination and a review of 
the claims folder the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran developed additional chronic 
disabilities during his treatment at the 
VA medical facility beginning in 1995, to 
include prescribed medications, which was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance on the part of VA or an 
event not reasonably foreseeable. A 
complete rational for the opinion should 
be included in the report.

3. The RO should then readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


